Argued April 15, 1930.
The proper authorities of the Borough of Brookville passed an ordinance providing for the annexation of adjacent land in Pinecreek Township. The ordinance was duly advertised and posted. Two citizens of the annexed territory, presented a complaint to the quarter sessions of Jefferson County, alleging certain imperfections in the petition for annexation: for example — that the majority of the free-holders of the territory sought to be annexed had not signed.
The Borough filed a demurrer, alleging that the complaint was not made in time and also stating that the petition was incorrect in some other respects. The court overruled the demurrer making the following order: "And now, December 28, A.D., 1929, the demurrer is overruled, but without prejudice to the borough to raise any issue it may deem proper and have the same determined in the manner provided by law by appropriate answer to the rule or other proceeding within thirty days from this date." To this action of the court, the Borough of Brookville took the present appeal. The order above quoted did not finally dispose of the case. It is interlocutory and hence no appeal lies. When an order is in the nature of a judgment, although not denominated as such, and finally ends the right to further press the cause of action, it is final, (Riling v. Idell, 291 Pa. 472) but under the present order the Borough could still contest the matters urged by the complainants: Arnold v. Russell Car  Snow Plow Co., 212 Pa. 303; Miller Paper Co. v. Keystone C.  C. Co., 275 Pa. 40, and cases therein cited.
The appeal is quashed. *Page 152